Citation Nr: 0911332	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-35 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for anxiety.  

2.  Entitlement to service connection for obesity, claimed as 
secondary to service-connected hiatal hernia with 
gastroesophageal reflux and diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1973.  

By rating actions in April and December 1997, the RO, in 
part, denied service connection for anxiety.  The Veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February and October 2005 
decisions by the RO.  In September 2006, a hearing was held 
at the RO before an acting member of the Board.  In March 
2007, the Board, in part, remanded the appeal for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

In the March 2007 remand, the Board found that the Veteran's 
testimony at the hearing in September 2006 constituted a 
valid notice of disagreement for the claim of secondary 
service connection for obesity.  The Board instructed the RO 
to promulgate a statement of the case (SOC) for this issue 
and notify the Veteran that he needed to file a substantive 
appeal should he wish the Board to consider this matter on 
appeal.  38 C.F.R. § 20.200 (2008).  However, the AMC 
promulgated a supplemental statement of the case (SSOC) for 
the two issues currently before the Board.  VA Regulations 
provide, in part, that in no case will an SSOC be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in an SOC, or to respond to a 
notice of disagreement on a newly appealed issue that was not 
addressed in an SOC.  38 C.F.R. § 19.31(a) (2008).  
Therefore, the Veteran must be provided with an SOC for the 
claim of secondary service connection for obesity as 
requested in the Board's prior remand.  38 C.F.R. 
§§ 19.26(d), 19.30.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Additionally, in response to the Board's February 2009 
notification that the acting member of the Board who 
conducted the Travel Board hearing in September 2006 was no 
longer at the Board, the Veteran, in March 2009, indicated 
that he wished to be rescheduled for another Travel Board 
hearing.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should provide the Veteran and 
his representative with an SOC on the 
issue of entitlement to service 
connection for obesity as secondary to 
service-connected disability, which 
should include all appropriate laws and 
regulations, including those pertaining 
to secondary service connection, and be 
notified of the need to file a timely 
substantive appeal should he wish the 
Board to address this matter.  

2.  The Veteran should also be scheduled 
for a personal hearing before a traveling 
member of the Board of Veterans' Appeals 
sitting at the RO as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

